Matthews, J.
The court has already announced its decision with reference to all the liens asserted in this case, excepting the claim of A. H. Mahan. He claims a lien by virtue of an attachment of a certain house. It appears that this house was in a public street at the time of the levy, severed from the real estate, and being moved from one lot to another. It was attached as personal property. Notwithstanding the attachment the house was moved to the lot which is the subject matter of this action, attached to the real estate and improvements made thereon. Various liens have fastened upon it as real estate. Notwithstanding the fact that it has become real estate, A. H. Mahan claims a lien upon it by virtue of his attachment.
It seems to the court that this levy was not properly made or has been abandoned. Root v. Railway Co., 45 Ohio St., 222.
A decree may be prepared finding that A. H. Mahan has no lien upon this property and that the other litigants have liens as heretofore decided by the court.